Citation Nr: 1539041	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-08 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back condition.
 
2. Entitlement to service connection for a back condition.

3. Entitlement to service connection for a neck condition.

4. Entitlement to service connection for a head condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.

These issues come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  They are now appropriately before the Lincoln, Nebraska RO.

The Veteran filed an October 2009 service connection for a neck and head condition, and to reopen a service connection claim for a back condition, which was originally denied in a February 1993 rating decision.  The Veteran did not appeal the February 1993 rating decision and as a result it became final.  The May 2010 rating decision denied entitlement to service connection for the neck and head conditions, and denied entitlement to service connection for a back condition due to failure to submit new and material evidence.

The RO issued a May 2010 rating decision denying entitlement to service connection for a head condition.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2010.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the June 2010 NOD.

The Board remanded this matter in January 2014 to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  The Veteran testified before the undersigned VLJ at an April 2015 Travel Board hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for multiple claims have been raised by the record in an August 2014 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of  entitlement to service connection for head, neck, and back conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The February 1993 rating decision denying entitlement to service connection for a back condition is final.
 
2.  Evidence received after the February 1993 final decision, with respect to entitlement to service connection for a back condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The February 1993 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).
 
 2. New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The February 1993 rating decision denied entitlement to service connection for a back condition as there was no evidence of a current back disability or of an in-service event.  

This February 1993 rating decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence that the Veteran has a current back disability or of an in-service event.

The Veteran testified at his April 2015 Travel Board hearing that he has a current back condition and that he fell while in-service injuring his back, requiring that he be medevacked to a hospital.  The Veteran is certainly competent to testify with respect to his belief he has a current back disability and that he fell while in service injuring his back.  His statements regarding being medevacked are presumed credible for purposes of reopening the claim.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a back condition on appeal.


ORDER

The previously denied claim of entitlement to service connection for a back condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The record indicates that the Veteran has recently filed a claim alleging active duty service prior to March 1980 and that he was a Prisoner of War.  An August 2015 Deferred Rating Decision indicates that the RO is currently undergoing development in order to verify the Veteran's dates of service.  Such decision should be made prior to the reeducation of the issues on remand.

At his April 2015 Travel Board hearing, the Veteran's testimony indicates that there may be outstanding service treatment records, VA treatment records, and private treatment records relevant to the Veteran's claims.  As such, VA should take all appropriate steps to obtain medical records from Fort Ord, California, Silas B. Hayes Hospital, private physicians Kelley and Cummings, and any other potentially relevant medical records identified by the Veteran.

With respect to the Veteran's service connection claims for back and neck conditions, the Board finds that new VA examinations are warranted to diagnosis any current disability and provide an opinion as to the etiology of any such disability.

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claim for a head condition.  The Veteran did submit an appropriate notice of disagreement (NOD) after the May 2010 rating decision denying service connection for a head condition.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's service connection claim for a head condition.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Take appropriate steps, as the record indicates are already underway, to verify the Veteran's period(s) of service.

3.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his conditions on appeal.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

Take whatever steps are necessary to obtain the medical records mentioned by the Veteran in his April 2015 Travel Board hearing, specifically treatment records from Silas B. Hayes Hospital, Fort Ord, Memphis, Tennessee "hospital," and Doctors Kelley and Cummings.

Ensure that all service treatment records are associated with the file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

4.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise for the Veteran's claimed neck and back conditions.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of the Veteran's claimed neck and back conditions.

Based on a review of the record, the examiner should:

a) Provide a current diagnosis as to any current neck or back disability.

b) As to any neck or back disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's period of active service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
 6. After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


